Citation Nr: 1027406	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-23 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial increased rating for major depressive 
disorder, currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
December 1980 to April 1981 and on active duty from July 1981 to 
December 1986 and again from January 2003 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for major 
depressive disorder, and awarded a 30 percent rating, effective 
October 20, 2006.  By rating decision of August 2009, the 
Veteran's 30 percent rating for major depressive disorder was 
increased to 70 percent, effective May 19, 2008.  The United 
States Court of Appeals for Veterans Claims (Court) indicated 
that a claimant will generally be presumed to be seeking the 
maximum benefits allowed by law and regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 
35, 38 (1992).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was scheduled for a Central Office Board hearing in 
July 2010.  In a statement from the Veteran's fiduciary dated 
earlier that month, she requested a change from a Central Office 
hearing to a Travel Board or videoconference hearing.  The 
Veteran was under the impression that it was mandatory to conduct 
the hearing in Washington, D.C..  She has now learned otherwise, 
and because she does not travel well due to her service-connected 
major depressive disorder, and traveling to Washington, D.C. 
would cause a financial hardship, a Motion to Reschedule her 
hearing before a Veterans Law Judge a the RO was filed.  Later 
that month, the motion was granted, pursuant to 38 C.F.R. 
§ 20.702 (2009).  In light of the Board's decision regarding her 
motion, this matter should be REMANDED to schedule the Veteran 
for a Travel Board or videoconference hearing.  See 38 C.F.R. §§ 
20.703, 20.704, 20.1304(a) (2009).  She has a right to such a 
hearing.  38 C.F.R. § 20.700(e) (2009).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board or 
videoconference hearing at the RO.  
Appropriate notification should be given to 
the Veteran and her representative and such 
notification should be documented and 
associated with the claims folder.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

